Citation Nr: 0715757	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  00-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and July 2001 rating 
decisions of the San Juan, Puerto Rico Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to service connection for bilateral hearing loss 
and PTSD, respectively.

In November 2000, the veteran testified before a hearing 
officer sitting at the RO regarding the issue of entitlement 
to service connection for bilateral hearing loss.  In January 
2003, the veteran presented testimony before a hearing 
officer regarding the issue of entitlement to service 
connection for PTSD.  Transcripts of the hearings are 
associated with the claims folder and have been reviewed.

In December 2004, the Board denied the veteran's service 
connection claim for PTSD, and remanded the hearing loss 
claim for further development.  The veteran filed a timely 
appeal of the PTSD denial to the United States Court of 
Appeals for Veterans Claims (Court).  While the case was 
pending at the Court, the VA Office of General Counsel and 
the veteran's representative filed a joint motion for remand, 
received in August 2006, requesting that the Court vacate the 
Board's December 2004 denial, and remand the claim for 
further development.  In the same month, the Court granted 
the motion and vacated the December 2004 denial of service 
connection for PTSD.  

In June 2006, the veteran underwent a VA audiological 
examination.

In April 2007, the veteran's attorney submitted additional 
medical evidence along with a waiver of initial RO 
consideration.
As will be discussed below, the issue of entitlement to 
service connection for bilateral hearing loss is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had combat service during the Korean 
Conflict.

2.  Resolving doubt in the veteran's favor, the veteran has a 
diagnosis of PTSD attributed to his combat service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Analysis

The veteran asserts that he is entitled to service connection 
for PTSD.  He states that he has flashbacks of events that 
transpired in Korea; he indicates that he was on the front 
lines for approximately eleven months.  He also states that 
his job as a company runner exposed him to heavy mortar fire.  
He indicates that he injured his left foot while on the front 
line.  He also reports seeing several wounded soldiers from 
his company and also seeing a dead Korean soldier (see July 
2001 statement).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  As amended, section 3.304(f) provides that 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2006).

The amended version of § 3.304(f) also removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD. Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

In the present case, the objective evidence establishes that 
the veteran engaged in combat during his service in the 
Korean Conflict.  The veteran's DD-214 indicates receipt of a 
Combat Infantryman Badge.  This medal is indicative of 
combat, therefore the veteran's lay testimony alone may 
establish the occurrence of a claimed in-service stressor.  
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.304(d), (f) (2006).  

The veteran's service connection claim now turns on whether 
he meets the diagnostic criteria for PTSD based on his combat 
stressors. 

According to a December 1994 psychiatric medical report 
completed by Dr. Guillen for purposes of the veteran's social 
security claim, the veteran attributed his nervous problems 
to hearing loss, which in turn, led to the loss of his job at 
a canning company.  Diagnosis was generalized anxiety 
disorder with depressive features.

In a March 1995 private medical report, Dr. Roman diagnosed 
the veteran with anxiety depressive disorder.

An undated medical statement by Dr. Martinez shows a 
diagnosis of depressive neurosis.

In January 2000, the veteran was referred to the VA mental 
health clinic for consultation.  The consultation report 
indicates that the veteran reported a long-standing history 
of depression since his period of military service.  The 
veteran stated that he had a depressed mood; assessment was 
depressive disorder with psychotic features.

In April 2000, the veteran returned to the VA mental health 
clinic stating that he saw no improvement in his mood.  
Diagnosis was major depression with psychotic symptoms.

In August 2000, the veteran presented to the VA mental health 
clinic with continued complaints of depressed mood.  He 
stated that two of his sons had died recently. Assessment was 
dysthymic disorder.

In November 2000, the veteran requested a psychiatric 
evaluation from Dr. Guillen for purposes of his service 
connection claim for PTSD.  On examination, the veteran's 
affect was depressed.  The veteran showed ideas of 
insufficiency, insecurity, isolation, aggressive behavior and 
irritability.  There was no evidence of any homicidal or 
suicidal ideation.  The veteran's short-term memory was 
adequate. He was oriented in person, place and time.  
Diagnosis was dysthymic disorder rule out PTSD.  Under the 
"comments" section of the report, Dr. Guillen noted that he 
believed that the veteran suffered from PTSD due to combat 
service during the Korean War.  The veteran's symptoms were 
described as recurrent nightmares, flashbacks, and other 
persistent emotional problems.  Dr. Guillen stated that the 
veteran's emotional disorder has since deteriorated because 
of his hearing loss, subsequent retirement, and other 
physical disabilities.

VA progress notes dated in June 2001 and February 2002 show a 
diagnosis of PTSD/major depressive disorder.

In June 2001, the VA referred the veteran to a VA Psychiatric 
Board for evaluation. The veteran stated that he suffered 
from PTSD.  He reported that he had been affected by his 
experiences in the war.  The examiners reviewed the clinical 
data of record, the veteran's history and conducted a mental 
status interview. On examination, the veteran was alert and 
oriented.  His mood was slightly depressed and his affect was 
constricted.  His attention and concentration were both good.  
There was no evidence of hallucinations.  The veteran was not 
suicidal or homicidal.  Diagnosis was dysthymia.  The 
examiners stated that the veteran's claimed stressors were 
very general and non-specific.  All of the veteran's claimed 
treatments were not substantiated.  The examiners concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD.

In June 2002 the veteran presented to the VA clinic with 
complaints of anxiety, tension, and sleep disturbances which 
he attributed to continued problems with his neighbor.  
Assessment was PTSD.

According to a July 2002 VA progress note, the veteran 
complained of nightmares involving his war experiences and 
frequent episodes of anxiety.

According to a May 2004 private "psychological advisory 
report," Dr. Madera, a clinical psychologist interviewed the 
veteran and his wife, and conducted psychological testing.  
The veteran reported witnessing several deaths and injuries 
while serving in Korea.  Dr. Madera noted the veteran's 
symptoms, to include emotional explosiveness associated with 
flashbacks, nightmares, startle reactions with hyper-
sensibility and hyper-reactivity to stressful or surprise 
events.  Dr. Madera stated that "[t]he mental content of the 
patient is reflected in the Rorschach as similar as those who 
suffer schizophrenic syndromes.  Still, his profile, as well 
as his clinical presentations during the assessment sessions, 
indicates that his symptoms are secondary to a PTSD 
syndrome."  Axis I diagnosis was chronic PTSD and 
depression.  GAF score was 40. 

After a review of various medical records, a forensic 
psychiatrist, Dr. Lugo, in an October 2006 report, concluded 
that the veteran has psychiatric findings consistent with 
chronic PTSD (combat-related) and Major Depression with 
psychosis.  Dr. Lugo stated that the veteran's level of 
anger, irritability, frustration, anxiety, depression, 
helplessness and hopelessness is significant.  Dr. Lugo also 
indicated that the veteran has a major psychiatric disability 
with marked impairments in social, occupational, and 
interpersonal functioning.  He concluded by stating that 
"[i]n his professional opinion, the veteran has a severe and 
chronic neuropsychiatric condition exacerbated by the course 
of the years.  His combat related PTSD markedly impairs his 
ability to adjust to normal social and occupational 
activities." 

VA treatment records, to include from Mayaguez Outpatient 
Clinic, dated from 2005 to 2007 show ongoing psychiatric 
treatment and counseling.  In May 2005, the veteran was 
referred to a VA Medical Center by a community psychiatrist 
with a diagnosis of major depressive disorder, and rule out 
PTSD.  Discharge report shows Axis I diagnosis of recurrent 
major depression (moderate to severe), and PTSD by history.  
In July 2005, the veteran was electively admitted to the 
"PTSD-RRP" at a VA Medical Center; he was discharged in 
October 2005.  According to the discharge report, the veteran 
complained of PTSD symptoms such as nightmares, flashbacks, 
difficulty sleeping, emotional numbing, decrease interest, 
social avoidance, hypervigilance, irritability, and memory 
impairment.  He attributed all of these symptoms to his 
exposure to combat in Korea.  Axis I diagnosis was chronic 
PTSD, major depression in partial remission, history of 
alcohol abuse in early sustained remission. 

The record also contains an October 2006 Vet Center psycho-
social summary report which outlines the veteran's social, 
medical, and military history, and shows a psychiatric 
diagnosis.  Axis I diagnosis was "309.81," which 
corresponds with PTSD.  

In February 2007, the veteran was admitted to the hospital 
due to suicidal ideation.  Axis I diagnosis was major, 
recurrent depression, and rule out PTSD.  

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments.  
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).   

Although the record contains a June 2001 VA assessment that 
the veteran does not meet the diagnostic criteria for PTSD, 
recent clinical evidence from the Vet Center, Dr. Madera, and 
Dr. Lugo include diagnoses of PTSD and opinions that the 
disability is related to the veteran's combat service.  
Furthermore, the favorable medical evidence links the 
veteran's PTSD diagnosis to his combat stressors of active 
military service in Korea.

Given the foregoing medical evidence, the question as to 
whether the veteran suffers from PTSD as a result of 
stressors incurred in military service is at least in an 
approximate balance of positive and negative evidence.  When 
such reasonable doubt exists in connection with a claim, it 
will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.  In this case, when resolving reasonable doubt in 
favor of the veteran, the Board finds that the veteran 
suffers from PTSD as a result of combat-incurred stressors.  
See 38 C.F.R. § 3.304(f).  Consequently, the three 
requirements for the grant of service connection for PTSD 
have been satisfied, and service connection for PTSD is 
granted.

The August 2006 Joint Motion for Remand instructed that the 
Board remand the issue in order to obtain additional medical 
evidence and to afford the veteran another psychiatric 
examination, if deemed necessary.  A portion of the 
outstanding medical evidence was submitted by the veteran's 
attorney in April 2007.  In any event, in light of the 
Board's grant of service connection for PTSD, the Board finds 
no purpose in remanding such issue.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran also asserts that he is entitled to service 
connection for bilateral hearing loss.  That issue was before 
the Board in December 2004, at which time, it was remanded 
for etiology opinion, in pertinent part.  In June 2006, a VA 
examiner provided an etiology opinion, but failed to 
reconcile the opinion, as specifically requested in the 
remand.  Consequently, the Board finds that another etiology 
opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred 
to a VA psychiatrist for an etiology 
opinion.  The examiner should review the 
veteran's claims folder and provide an 
opinion as to whether the veteran's 
current bilateral hearing loss is related 
to service.  The examiner should express 
the opinion in terms of whether there is 
a 50 percent probability or greater that 
the auditory disability is related to 
service.  Furthermore, the examiner 
should reconcile any opinion with the 
service medical records, service 
personnel records showing combat service, 
the August 1992 decision of the State 
Insurance Fund of Puerto Rico, and the 
June 2006 VA opinion.

2.  Thereafter, the RO should re-
adjudicate the veteran's service 
connection claim for bilateral hearing 
loss, taking into consideration any newly 
obtained evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


